Citation Nr: 1500429	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  10-17 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the Veteran is entitled to retroactive apportionment payments made to the Veteran's children prior to April 1, 2009.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and friend


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The Veteran served on active duty from August 1974 to August 1977 and from October 1981 to April 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that terminated the apportionment effective April 1, 2009.  It is noted that one of the children apportioned benefits is the second child of a set of triplets and she has cerebral palsy, a seizure disorder, asthma, and other medical disorders; permanent incapacity for self-support was established the date of her 18th birthday (February 12, 2012).

In August 2011, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconferencing hearing.  A hearing transcript is of record.  In September 2012, the Board remanded the matter for additional development.

The Veteran's claim has been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.

The appeal is remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In September 2003, the mother of the Veteran's dependent children submitted a claim for apportionment of the Veteran's benefits.  She noted that the Veteran was providing no support for his children.  In November 2003 and August 2004, VA sent to the parties development letters requesting information about income, expenses, and net worth.  Information received showed that the mother of the Veteran's children had expenses that exceeded her income, whereas the Veteran's expenses did not exceed his income.  In a November 16, 2004 letter, the Veteran requested that a total of $300 a month be withheld from his VA benefits for his children.  He noted that, although there would be hardship associated with the contribution, he wanted to contribute to his children's daily expenses.

In a February 2005 "Special Apportionment Decision," apportionment of the Veteran's benefits in the amount of $300 ($150 per child) was granted effective October 1, 2003, terminating February [redacted], 2012, when the children reached 18 years old (the children are twins).  The RO cited to the provisions of 38 C.F.R. § 3.450.  The RO determined that the request for apportionment was warranted as "the claimant has established a financial need."

In February 2005, the RO advised the Veteran by letter that the monthly apportionment to his children may be affected by change in dependency status, change of custody of minor children, change in his disability, and change in his income (if receiving pension).  The RO notified him that "Any new evidence which you believe would justify a different decision should be sent to us promptly."

Also, in February 2005, the RO advised the mother of his children that the apportioned benefits may be affected by death of the veteran or a dependent, divorce, custody change, receipt of retirement pay by the veteran, change in veteran's disability, failure to furnish evidence requested by VA, and change in your income (if receiving pension apportionment).  The Board notes that she was not receiving pension apportionment.

In correspondence dated in October 27, 2006, the Veteran requested termination of VA apportionment be because the Veteran's dependents now received "court ordered child support through my social security disability."

In March 20007, VA received from the Veteran a copy of a letter from the Oklahoma Department of Human Services indicating that that the child support case for his children had been closed because (1) Non-custodial parent and custodial parent moved out of Oklahoma, and (2) Non-custodial parent is permanently disabled US Veteran as verified by VA and the Social Security Administration (SSA).  VA also received copies of correspondence from SSA to the Veteran showing his monthly SSA benefit beginning in December 2005 before deduction was $341.00.  A copy of a May 2006 SSA letter shows that his children's benefits were to be sent to D.A. (the mother) as representative payee.

In March 2007, VA received from the Veteran a breakdown of his monthly expenses ($1,722) and income ($2,400).  See VA Form 21-4138 (September 27, 2006).

In correspondence dated in April 2008, the Veteran again requested that VA stop apportionment payments to the mother of his children because she was receiving payments from both his SSA and VA benefits payments.  He reported $2,600 per month expenses and $2,876 per month income from SSA and VA disability benefits.  The Veteran argued that the apportionment was "unjust and plain wrong because she is receiving double the amount she should be receiving pursuant to a child support order that is now closed" and because it caused him "extreme financial difficulty."

A letter dated in April 2008 from Army Legal Assistance reflects that the Veteran "needs to stop an allotment that is being paid directly to the mother of his two of three children."  It stated that "Originally, the allotment was initiated because Mr. Gibson was not receiving Social Security payments, but for several years now, Mrs. [redacted] is receiving double payments from both Social Security AND Veterans Affairs.  This must stop, and is placing [redacted] in a dire financial position."

In April 2008, the RO proposed to stop apportionment payments and sent to the mother of the Veteran's children notice of this proposed action.  The RO indicated under a heading of "What VA Needs from You" that the RO needed a document from SSA stating that the Veteran was not paying child support.

In August 2008, VA received a copy of a letter from the States Attorney Office of Texas, Child Support Division.  This letter indicted that the there was a court order for the payments in the amount of $212.50 monthly and that he had failed to make these payments.

Correspondence received in September 2008 from the Veteran reflects the following:

On March 1, 2003 VA paid my back child support with a lump sum payment of $4800 to Ms. [redacted] and VA required me to pay back the $4800 in 24 payments of $200 each having my debt paid-in-full on March 1, 2005.  VA is still deducting $200 from my VA compensation 41 months to date at the sum of $8200.  I would like for VA to Stop deducting the $200 payment from my VA compensation and return my $8200 to me.

On September 27, 2007 VA was suppose to terminate my $300 child support apportionment because SSA was taking over the duties of providing the child support payment.  VA is still deducting the $300 apportionment from my VA compensation 22 months to date at the sum of $6600.  I would like for VA to stop deducting the $300 apportionment from my VA compensation and return my $6600 to me.

In September 2008, VA received a copy of an October 2006 SSA letter to the Veteran.  It showed that his two children were each entitled to monthly dependents benefits on his social security record of $341.00 per month.

VA Report of Contact dated February 5, 2008 reflects that "The SSA rep reports the veteran's SSA benefits were being garnished for his children until Jan 2008.  Now his children are receiving benefits based on his record but the vet's SSA benefits are not being reduced because of the children's benefits."

On February 5, 2008, the RO notified the mother of the Veteran's children that "We have reconsidered the action proposed in our letter of April 16, 2008."  The RO stated that the apportionment of benefits would continue as previously authorized.

Also, on February 5, 2008, the RO notified the Veteran as follows:
We received your request on September 8, 2008 to stop the apportionment being paid for your children due to their receipt of Social Security benefits.  However, we are unable to grant your request.  Information received from the Social Security Administration (SSA) shows the garnishment of your Social Security benefits ended in January of 2008 and the benefits your children have received since then do not reduce the amount of SSA benefits to which you are entitled.  Therefore, the SSA benefits are not considered child support for VA purposes.  The apportionment will continue as previously authorized.  (Emphasis Added).

The RO further notified the Veteran that he could submit additional evidence, request a personal hearing, and appeal this decision within 60 days of receipt of this letter.  However, this letter was returned by the US Postal Services as "Not deliverable as addressed."  There is no indication that this letter was remailed or that the Veteran had knowledge of its contents.

In a March 2009 notarized statement, the mother of the Veteran's children indicated that she had "no objection to discontinuing the monthly apportionment."

In a letter dated March 26, 2009, the RO notified the Veteran that apportionment of his benefits had been terminated effective April 1, 2009, at the request of his children's mother.  The RO notified him of his right to appeal the decision within 60 days from this letter.

An audit of the Veteran's account dated in April 2009 reflects that there were three deductions from his VA benefits.  The first deduction was to collect back payment ($3,172) for apportionment.  The back payment was deducted at a rate of $100 per month beginning in April 2005 and ended in November 2007 with a final deduction of $72.  The second deduction was for National Service Life Insurance beginning in September 2003 that initially cost $71.80 per month, increased to $100 per month in July 2005, increased to $150 per month in December 2005, increased to $175 per month in December 2006, and increased to $200 per month in December 2007.  The third deduction was for $300 per month to withhold for apportionment of his two children, which began October 2003.  It is noted that $459 had been deducted for the last four months, but VA subsequently reimbursed the Veteran the difference of $159 for each of those months that more than $300 was deducted.

In April 2009, the RO notified the Veteran that he was not entitled to "retroactive benefits" due from the apportionment because SSA benefits "are not considered contributions countable for VA benefit purposes."  The RO noted that apportionment was terminated only because the apportionee had requested such.  The RO notified the Veteran of his right to appeal.

VA received in August 2009 a copy of letter dated in July 2008 from the Veteran's attorney to the Texas Attorney General (AG), Child Support Division.  This reflects that the Veteran owed $14,097.04 in back child support as of June 30, 2008.  The Veteran's attorney argued to the Texas AG that this amount was incorrect because VA had apportioned his benefits in the amount of $300 a month for 65 months totaling $19,500.  He argues to the Texas AG that the VA apportionment satisfied his court ordered child support obligation and extinguished that debt.  The Board notes, however, that the assertion that VA apportioned the Veteran's VA benefits because the Veteran owed outstanding child support is not supported by the record, specifically the rating decision that awarded the apportionment benefit on behalf of his children.

In September 2009 correspondence, the Veteran argued that the Georgia RO had ignored correspondence dated in 2006 from him that requested termination of the apportionment, which has caused him financial hardship.  The Veteran requested a hearing on appeal.

In his April 2010 substantive appeal, the Veteran stated as follows:

Many times, I have requested the VA to stop the apportionment for [redacted] because I was paying the mother of the children directly through my Social Security check.  The VA however, never would look into how much I was paying into child support through the VA and Social Security.  I believe it was wrong to withhold my benefit and give it to my children when I am already supporting them through other financial means.  I believe that the VA was more interested in helping the mother of my kids than helping me, the Veteran.  I believe the VA should pay me back all that they gave to the mother of my kids from September 27, 2006 until December 2008 when the VA finally stopped the apportionment.  The mother of my kids received more than what she was supposed to receive in behalf of my children. 

In August 2011, the Veteran testified before the undersigned that VA apportionment should have been terminated September 27, 2006 (the date that he sent the letter to the VA requesting the cessation of apportionment and notifying VA that his child support payments were now issued through SSA), rather than in response to the 2009 letter from his children's mother.  As such, the Veteran explained that he believes he is entitled to retroactive payments for the apportionment paid to his children from September 27, 2006 to April 1, 2009.  The Veteran claims that all child support arrears had been paid prior to September 27, 2006.

In March 2013, SSA replied to VA's inquiry indicating that (1) the Veteran's children began receiving benefits on the Veteran's record in October 2004, and (2) the Veteran's SSA benefit was garnished $100 monthly from April 2007 through December 2007.  In April 2013, VA received from SSA a report of SSA information indicating the benefits paid from September 2006 to 2010; also VA received other documentation in regards to the child support case and a copy of a July 2008 letter from his attorney to the Texas AG.  SSA provided shared data print outs (printed February 14, 2014) showing the initial date of entitlement as March 1999 for the Veteran's children to receive benefits from SSA and date of suspension or termination as July 2012.

Having carefully considered the evidence and testimony of the Veteran, the Board finds that remand is again necessary.  The purpose of an apportionment is to provide support where a veteran does not reasonably discharge his responsibility.  38 C.F.R. § 3.450.  For a general apportionment, it is not necessary that a claimant show hardship.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. § 3.450(a)(1)(ii).  See Hall v. Brown, 5 Vet. App. 294 (1993).  A special apportionment requires a showing of hardship by the claimant and may not cause undue hardship to the Veteran.  38 C.F.R. § 3.451.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the veteran, his dependents and the apportionment claimants.  The special apportionment was apparently designed to provide for an apportionment in situations where a veteran is reasonably discharging his responsibility for the support of any claimant who might be entitled to a "general" apportionment, but special circumstances exist which warrant giving "dependents" additional support.  See, e. g., Vet. Reg. No. 6(c), Instruction No. 2, VI (Oct. 1934); cf. Vet. Reg. No. 6(c), 4 (June 1934).

To the extent that the Veteran's SSA benefits were garnished and paid to D.A. on behalf of his two children, this appears to have been for the purpose of past due child support.  This is in contrast to the VA apportionment benefits that were paid for current maintenance of his two children.  Because there is no indication in the original apportionment award that this was predicated on any court ordered child support, the Board finds that the Veteran's theory of entitlement to recoupment of VA paid benefits to to D.A. is not supported by the record.  However, the Board finds that VA did not fully discharge its duty to explain the information or evidence required to establish entitlement to the benefit sought, in this case, recoupment of payments made to D.A. on behalf of his children for the period of time when she also received SSA benefits on the Veteran's record.  The record shows that the RO's April 5, 2005 notice letter to the Veteran explaining the RO's determination that termination of apportionment was not warranted had been returned as undeliverable by the US Postal Service.  The Board finds remand is necessary to comply with VA's due process obligations.

On remand, the Veteran should be given notice of the requirements for establishing entitlement to recoupment of the apportionment paid to D.A.  In this regard, he should be advised to present evidence that he reasonably discharged his responsibility for the children's support.  It is noted that whether VA apportionment payments satisfy a court order for child support is a matter for that jurisdiction, not VA.  For VA purposes, a showing that that the Veteran made court ordered child support payments does not ipso facto demonstrate that he reasonably discharged his responsibility for support of his children.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the Veteran with a copy of the February 5, 2008 notice letter, which included an explanation on why SSA benefits are not considered child support for VA purposes.

2.  The AOJ should provide the Veteran with a VCAA notice letter on how to substantiate a claim for recoupment of paid apportionment benefits on behalf of his children, indicating that in order to establish his claim he must provide evidence showing he reasonable discharged his responsibility for the children's support and the dates.

3.  Then the AOJ should readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action

By this remand, the Board intimates no opinion as to any final outcome warranted.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




